Name: Council Regulation (EEC) No 2010/81 of 13 July 1981 amending Regulation (EEC) No 471/76 as regards the period of suspension of the application of the condition on prices governing the importation into the Community of fresh lemons originating in certain Mediterranean countries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 18 . 7 . 81 Official Journal of the European Communities No L 195/7 COUNCIL REGULATION (EEC) No 2010/81 of 13 July 1981 amending Regulation (EEC) No 471 /76 as regards the period of suspension of the application of the condition on prices governing the importation into the Community of fresh lemons originating in certain Mediterranean countries THE COUNCIL OF THE EUROPEAN COMMUNITIES, certain Mediterranean countries ; whereas, at present, such suspension should be extended to 31 May 1982, HAS ADOPTED THIS REGULATION : Article 1 The second paragraph of Article 3 of Regulation (EEC) No 471 /76 shall be replaced by the following : ' It shall apply until 31 May 1982.' Having regard to the Treaty establishing the European Economic Community, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parlia ­ ment ('), Whereas Regulation (EEC) No 111 7/8 1 ( 2 ) provides, for the 1981 /82 marketing year, for financial compen ­ sation measures for lemons ; whereas such measures led to the adoption of Regulation (EEC) No 471 /76 (3 ), as last amended by Regulation (EEC) No 2144/80 (4), which provides for the suspension of application of the condition on prices governing the importation into the Community of fresh lemons originating in Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 June 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 13 July 1981 . For the Council The President Lord CARRINGTON (!) OJ No C 172, 13 . 7 . 1981 , p. 107 . 2) OJ No L 118 , 30 . 4. 1981 , p . 3 . ( 3 ) OJ No L 58 , 5 . 3 . 1976 , p . 5 . ( «) OJ No L 209 , 12 . 8 . 1980 , p . 4 .